Exhibit 10.2

RELEASE AGREEMENT

I, Owen Van Natta, entered into a Transition Letter Agreement with Zynga Inc.
(the “Company”) on November 16, 2011. Pursuant to Section 6 of the Transition
Letter Agreement, I am entitled to certain accelerated vesting if, prior to
November 16, 2014, the Company does not re-nominate me to be a member of the
Board of Directors of the Company – specifically, I shall be deemed to have
fully satisfied the Time-Based Requirement (as of my last day of service) as to
all of the then-unvested units under the Additional ZSU (as defined in the
Transition Letter Agreement) – provided that I sign a release of all claims in
favor of the Company. The Company has informed me that I am now eligible for
such accelerated vesting, provided I execute this release agreement.

I hereby release the Company and its officers, directors, agents, attorneys,
employees, shareholders, and affiliates from any and all claims, liabilities,
demands, causes of action, attorneys’ fees, damages, or obligations of every
kind and nature, whether they are known or unknown, arising at any time prior to
and including the date I sign this Release Agreement. This general release
includes, but is not limited to, all federal and state statutory and common law
claims, claims related to my former Board services, and claims for any form of
compensation or ownership interest in the Company.

Excluded from this release are any claims that cannot be waived by law,
including any rights that I have to be indemnified arising under the Company’s
corporate documents, by contract, by law, or under any directors’ and officers’
liability insurance policy of the Company.

In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”

This Release Agreement, together with the Transition Letter Agreement,
constitutes the complete, final and exclusive embodiment of the entire agreement
between the Company and me with regard to the subject matter hereof. I am not
relying on any promise or representation by the Company that is not expressly
stated herein. This Agreement may only be modified by a writing signed by both
me and a duly authorized officer of the Company.

I accept and agree to the terms and conditions stated above:

 

8/7/2013       /s/ Owen Van Natta           Date       Owen Van Natta